Rothrock, J.
The defendants did not demand that the venue of the whole suit or action be changed. They could not rightfully do this, because the court at Avoca had jurisdiction of the action so far as it related to the promissory notes payable at Avoca. They demanded that the petition should be divided, and part of the claims should be tried at one place and part at another. This they had no right to require. They were rightfully in court at Avoca on that part of the suit which was brought upon the promissory notes. If they did not desire to try the other counts of the petition, then they should have moved to strike them from the petition. But the plaintiff saved them that trouble by striking them out on her own motion.
This is all there is of the case. We need not determine the other questions discussed by counsel.
Affirmed.